Opinion by
Reeder, J.,
(after finding the facts as set out in the above statement of facts).
We do not think the appeal is well taken. The refusal of the court to issue the attachment is tantamount to a declaration that the switch is not within the terms of its decree. The court below is the interpreter of its own decree and from its action its determination what is or is not included in its decree cannot be appealed from. The decree itself as entered and afterwards interpreted by the court can be appealed from, but the act of interpretation itself alone cannot be. We are also of the opinion that the equity rules of the Supreme Court do not apply to examinations of this character where the court below takes testimony solely for the purpose of enabling it to determine whether or not its decree has been obeyed. We are of the opinion therefore that this appeal is erroneously taken and should be dismissed.
Even were this not so and should we consider the case as if the appeal had been taken from the decree we would have to affirm the court below for the reason that there is sufficient evidence to justify the court below in finding the fact that the switch is upon the line of the Penna. Railroad Company. Upon which finding of fact the order dismissing plaintiff’s motion for an attachment is manifestly based.
Decree affirmed and appeal dismissed, the costs to be paid by the appellant.